                Case 1:21-cr-00371-RC Document 17 Filed 07/09/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                                 :
                                                         :
                                                         :
                  v.                                     :        CR. NO. 21-371 (RC)
                                                         :
JONAH WESTBURY,                                          :
                                                         :
                       Defendant.                        :


                             JOINT MOTION FOR A CONTINUANCE

           The United States, by and through its attorney, the United States Attorney for the District

of Columbia, and the defendant, by and through his counsel, Sydney Tombers, respectfully move

this Court to continue the status hearing scheduled for July 13, 2021.        As grounds for this

motion, the parties state the following:

           1.      The parties are still in the discovery process and in the process of discussing a

possible pre-trial resolution of this matter. Since these matters are ongoing, the parties agree that

it is appropriate to continue the status hearing in the hoping of resolving the matter without a

trial.

           2.      In light of the continuing plea discussions and discovery process, the defendant

agrees that it is in the interests of justice to toll the speedy trial clock until the date of the next

status hearing. If convenient to the Court, the parties propose that the next status hearing be

scheduled for either Monday, August 23 or Tuesday, August 24, 2021. If those dates are not

convenient, the parties request that the Court set another date in consultation with the parties.

           Wherefore, the government and defendant respectfully request that the status hearing be

rescheduled for August 23 or August 24, or on some other date convenient to the Court and the

parties.
Case 1:21-cr-00371-RC Document 17 Filed 07/09/21 Page 2 of 2




                           Respectfully submitted,

                           CHANNING D. PHILLIPS
                           ACTING UNITED STATES ATTORNEY


                           /s/ Frederick Yette
                           Frederick Yette, D.C. Bar 385391
                           555 4th Street, N.W.
                           Washington, D.C. 20530
                           (202) 252-7733
                           Frederick.Yette@usdoj.gov
